FILED
                                                                      Sep 26 2016, 9:40 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANTS                                   ATTORNEYS FOR APPELLEE
Michael B. Troemel                                         Gregory F. Zoeller
Lafayette, Indiana                                         Attorney General of Indiana

Braden J. Dean                                             Robert J. Henke
Logansport, Indiana                                        Deputy Attorney General

                                                           James D. Boyer
                                                           Deputy Attorney General
                                                           Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

A.B. & T.B.,                                               September 26, 2016
Appellants-Defendants,                                     Court of Appeals Case No.
                                                           79A05-1602-JT-354
        v.                                                 Appeal from the Tippecanoe
                                                           Superior Court
The Indiana Department of                                  The Honorable Faith A. Graham,
Child Services,                                            Judge
Appellee-Plaintiff.                                        The Honorable Thomas K.
                                                           Milligan, Special Judge
                                                           Trial Court Cause No.
                                                           79D03-1506-JT-46, 79D03-1506-
                                                           JT-47



Altice, Judge.


                                           Case Summary



Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016                  Page 1 of 17
[1]   This appeal involves the involuntary termination of parental rights with respect

      to two children, T.B. and R.K., who are half-siblings. Mother and Father are

      the parents of T.B., and R.K.’s father is deceased. Mother has been

      incarcerated throughout the underlying CHINS and termination proceedings.

      Father engaged in services for several months until his overwhelming distrust

      and dislike for the Indiana Department of Child Services (DCS) and service

      providers took over. From that point on, Father angrily rebuffed any attempts

      by providers to reengage him in services and ceased visiting with the children.


[2]   On appeal, Father presents a purely procedural issue. He contends that his

      parental rights with respect to T.B. were terminated without due process of law

      because the trial court terminated Father’s telephonic participation during the

      final hearing due to Father’s angry outbursts. Mother, on the other hand,

      challenges the trial court’s findings and conclusions supporting the termination.


[3]   We affirm.


                                        Facts & Procedural History


[4]   T.B. was born to Mother and Father on July 2, 2009. When T.B. was six

      months old, Mother obtained a protective order against Father. Thereafter, on

      January 11, 2011, Mother gave birth to R.K., whose father passed away the

      following year.


[5]   Mother has a lengthy history of criminal convictions and drug abuse.

      Unfortunately, this pattern continued after the birth of her children. On August


      Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 2 of 17
      6, 2012, Mother was arrested and charged with Class B felony dealing in

      methamphetamine and Class D felony possession of precursors. She bonded

      out of jail shortly thereafter. Within six months of being out on bond, two

      active methamphetamine labs were found in the home she shared with her

      children. Mother was charged with Class B felony dealing methamphetamine,

      Class D felony possession of methamphetamine, and Class C felony neglect of a

      dependent. She pled guilty as charged and, on June 11, 2013, was sentenced to

      a total of fifteen years – ten executed and five suspended to probation. With

      respect to the August 2012 charges, Mother pled guilty to the Class D felony

      and was sentenced to two years in prison to be served consecutively to the other

      sentence. Mother has been incarcerated since February 4, 2013, and has not

      seen her children since.


[6]   Shortly after Mother’s incarceration in February 2013, T.B. and R.K. were

      placed in Father’s care. His two older children H.B. (then age eleven) and C.B.

      (then age ten) were placed in his care by their mother in the summer of 2013.


[7]   Father reached out to DCS in March or April of 2014 because he was

      overwhelmed parenting the four children and struggling to provide a safe and

      stable home. He was unable to control the two older children, who were

      involved in truancy mediation services at the time. Father also reported that he

      was receiving food stamps, had no money for bus fare, and was behind in rent.


[8]   DCS initially attempted to create a plan with Father to provide services through

      a program of informal adjustment, but Father refused. DCS then filed a


      Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 3 of 17
       CHINS petition regarding the four children on April 16, 2014. Following a

       detention hearing on May 9, 2014, the children were allowed to remain in

       Father’s care so long as a safety plan was developed and Father did not allow

       anyone to care for the children until approved by DCS.


[9]    On May 26, 2014, law enforcement executed a well-child check at Father’s

       home. Father was not at home and had left the two older children in charge.

       R.K. was observed with injuries to his feet. The injuries had occurred about a

       week earlier when C.B. was left to supervise and he placed the three-year-old

       child into a scalding hot bath. R.K. sustained second degree burns to his feet,

       yet Father failed to seek medical attention or disclose the injuries to DCS.

       Upon discovering the injuries, R.K. was immediately taken to the emergency

       room and then transported by ambulance to Riley Children’s Hospital for

       treatment. As a result, all of the children were removed from Father’s home.

       R.K. and T.B. were eventually placed together in foster care, and the older

       children were placed with their maternal grandparents.


[10]   Following a fact-finding hearing on June 9, 2014, the children were adjudicated

       CHINS. The trial court issued a dispositional order and a detailed parental

       participation decree after the dispositional hearing on July 2, 2014. Father was

       ordered, among other things, to participate in visitation, Fatherhood

       Engagement, and individual therapy. He was also ordered to stay in contact

       with DCS, notify DCS of changes in his address or employment, and maintain

       safe housing. Mother, due to her continued incarceration, was ordered to



       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 4 of 17
       maintain contact with DCS and participate in services offered during

       incarceration and provide certificates of completion to DCS.


[11]   Father initially cooperated to some degree with service providers. Supervised

       visitation went well, and Father appeared able to care and provide for the

       children. Relatively quickly, however, Father let his distrust of and anger

       toward DCS take over. He rejected parenting advice from service providers and

       refused to abide by the visitation rules. Despite warnings, Father repeatedly

       discussed the case with the children during visits and criticized or made

       negative comments about DCS, the CASA, and/or the foster parents. At times,

       Father would explode in anger when redirected by visitation supervisors.


[12]   Eventually any interaction Father had with service providers, even in court,

       ultimately led to him badmouthing DCS, the system, the foster parents, and/or

       the CASA. Father also left profanity-filled, threatening voicemail messages for

       the Family Case Manager (FCM). Father did not like that T.B. and R.K. were

       in foster care and wanted them to be placed with relatives even when there were

       no suitable relatives available. By March 2015, Father “overtly refused to

       participate in services.” Transcript at 143. He was later evicted from his home

       and, thereafter, refused to provide his new address to the court or DCS.


[13]   Although Mother was cooperative with DCS, there were limited services

       available to her due to her incarceration, and she was unable to visit with T.B.

       and R.K. Mother testified that she completed several programs in prison, but

       she did not provide certificates of completion to DCS. Service providers also


       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 5 of 17
       questioned whether she had obtained appropriate substance abuse and mental

       health therapy.


[14]   On June 8, 2015, the trial court entered an order changing the permanency plan

       to concurrent plans of reunification, guardianship, and termination of parental

       rights. The following day, DCS filed termination petitions with respect to all

       four children. The final hearing was held on August 31 and November 6, 2015.

       At the onset of the second day of the final hearing, DCS dismissed the

       termination petitions with respect to C.B. and H.B.1 Accordingly, the

       termination hearing proceeded with regard to T.B. and R.K., then ages six and

       four respectively. On February 4, 2016, the trial court entered its order

       terminating Mother’s parental rights to T.B. and R.K. and Father’s parental

       rights to T.B. Mother and Father now appeal. Additional facts will be

       provided below as needed.


                                             Discussion & Decision


                                       1. Father’s Due Process Claim


[15]   Father raises a purely procedural issue on appeal. He claims that the trial court

       deprived him of due process when it terminated his telephonic participation

       during the second day of the termination hearing. Father asserts that this




       1
         The parties had reached an agreement. The maternal grandparents were to become C.B.’s legal guardians.
       H.B., on the other hand, was then in psychiatric placement and DCS indicated that because it did not have a
       viable, long-term plan for her care and treatment, it would not be in her best interest to proceed with
       termination.

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016                    Page 6 of 17
       denied him of “the opportunity to not only submit evidence but to present any

       opposition at all.” Father’s Appellant’s Brief at 9.


[16]   During the two days of the termination hearing, Father was represented by

       counsel. Although he lived locally, Father obtained permission from the trial

       court to appear telephonically at the hearing. Father proceeded to take

       advantage of the trial court’s leniency in this regard. On the first day of the

       hearing, Father interrupted the trial court, the attorneys, and the witnesses on

       numerous occasions. The court warned Father that if he continued, he would

       be hung up on. Despite this warning, Father persisted. At the conclusion of the

       first day of the hearing, when Father again sought to interject, the trial court

       expressly directed Father to work through his attorney.


[17]   On the second and final day of the hearing, Father continued his disruptive

       behavior over the telephone. At one point Father interrupted the proceedings

       to call the DCS liars and threaten, with regard to his vile voicemail messages,

       “you’re going to get plenty more, I’m not done with you yet.” Transcript at 72.

       The trial court warned, “[Father], this is Judge Milligan, one more outburst like

       that and I’m going to hang up on you. You’re not going to participate in this

       proceeding if you continue to talk like that and if you continue to interrupt

       other people.” Id. Father indicated that he understood, and he behaved himself

       during the testimony of the next witness.


[18]   Father was then called as a witness by DCS. Shortly into his testimony, Father

       referred to DCS as “terrorists” and stated “you people are sneaky”. Id. at 104.


       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 7 of 17
The trial court eventually cautioned him to “just answer” the questions being

asked. Id. at 106. After a few more questions and general unresponsiveness

from Father, the following colloquy occurred between Father and DCS’s

counsel:


        Q. Do you have a good clue of how long it’s been since you’ve
        seen your children?


        A. Oh man it’s been like a damn year ago.


        Q. Okay.


        A. When was the last time you seen your kids?


        Q. I apologize sir but I’m not supposed to answer, only to ask
        questions. Have you been participating with – when is the last
        time you participated in Fatherhood Engagement, do you know
        approximately how long?


        A. No I have no clue, because I’m in a state of rage, I cannot
        remember those dates, so I’m sorry.


        Q. Have you stayed in regular contact with [DCS]?


        A. No I refuse to, because you’re liars.


        Q. When you say refuse to don’t you in fact call the DCS case
        manager fairly regularly?




Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 8 of 17
               A. I’m not telling anybody…yes I contact you and send you
               emails of hatred about how I’m going to kick your f*cking a**
               when I get you out on the street.


               Q. Okay well I was asking about - -


               A. You don’t give a sh*t - -


               Q. I was asking about the case manager sir, not about myself.
               Do you communicate regularly with [the FCM]?


               A. No I do no communicate, I leave messages of hatred and
               how I want to mash your f*cking face in with my foot - -


       Id. at 107-08. The trial court then quickly put an end to Father’s rant by

       disconnecting the telephone line as previously warned.


[19]   In response to an objection lodged by Father’s counsel, DCS proposed that

       Father be allowed to participate in person. The court responded:

               No. And I respect the due process, I respect the ability and the
               right of a person to be in court and participate, but the Court’s no
               longer going to allow the disruption that’s happening. And the
               disrespect to the Court, to Counsel, to the parties. And so the
               objection is overruled.


       Id. at 110. After a brief recess, Father’s counsel indicated that he met with

       Father just outside the courthouse to discuss the possibility of appearing in

       person. Father rejected the idea.




       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 9 of 17
[20]   Counsel continued to represent Father throughout the hearing. After the

       testimony of three witnesses, the hearing was recessed for lunch. Counsel

       spoke with Father during this time. When the hearing reconvened, counsel

       informed the court that Father had “cooled down” and would like “permission

       to present his case by telephone”. Id. at 207. The court denied the request but

       indicated that it would permit Father to appear in person. Counsel relayed this

       information to Father, who again refused to appear in person. As a result,

       Father was unable to present testimony in his case in chief.


[21]   As set forth above, Father argues that he was deprived of due process when the

       court terminated his telephonic participation on the second day of the hearing.

       On the contrary, the court initially extended Father a courtesy by allowing him

       – a local litigant – to appear telephonically rather than in person. The court

       aptly withdrew this privilege upon Father’s relentless abuse of it. See Vaughn v.

       State, 971 N.E.2d 63, 70 (Ind. 2012) (“a trial court judge also has the

       responsibility of managing the proceedings so proper order exists in the

       courtroom”); Stellwag v. State, 854 N.E.2d 64, 68 (Ind. Ct. App. 2006) (“A trial

       judge must be given latitude to run the courtroom and maintain discipline and

       control of the trial.”). Father asserts that this resulted in an inability to present

       his case. The record, however, establishes that the court indicated it would

       permit Father to testify in person. Father inexplicably rejected this offer and,

       thus, chose not to testify.


[22]   The fundamental requirement of due process is the opportunity to be heard at a

       meaningful time and in a meaningful manner. See In re C.G., 954 N.E.2d 910,

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 10 of 17
       917 (Ind. 2011). It is evident that Father was given this opportunity. His

       ultimate absence from the hearing was the result of his own disruptive actions

       and his decision not to appear in person despite a clear ability to do so. The

       trial court did nothing to deny Father due process.


                                       2. Mother’s Sufficiency Claim


[23]   Mother’s appeal focuses on the sufficiency of the evidence presented by DCS.

       When reviewing the termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. In re D.D., 804 N.E.2d 258,

       265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider only the evidence

       and reasonable inferences most favorable to the judgment. Id. In deference to

       the trial court’s unique position to assess the evidence, we will set aside its

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied. Thus, if the

       evidence and inferences support the decision, we must affirm. Id.


[24]   The trial court entered findings in its order terminating parental rights. When

       the trial court enters specific findings of fact and conclusions thereon, we apply

       a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

       839 N.E.2d 143, 147 (Ind. 2005). First, we determine whether the evidence

       supports the findings, and second we determine whether the findings support

       the judgment. Id. “Findings are clearly erroneous only when the record

       contains no facts to support them either directly or by inference.” Quillen v.

       Quillen, 671 N.E.2d 98, 102 (Ind. 1996). A judgment is clearly erroneous only if


       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 11 of 17
       the findings do not support the court’s conclusions or the conclusions do not

       support the judgment thereon. Id.


[25]   The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution. In

       re G.Y., 904 N.E.2d 1257, 1259 (Ind. 2009). The law provides for

       the termination of these rights when parents are unable or unwilling to meet

       their parental responsibilities. In re R.H., 892 N.E.2d 144, 149 (Ind. Ct. App.

       2008). In addition, a court must subordinate the interests of the parents to those

       of the child when evaluating the circumstances surrounding the termination. In

       re K.S., 750 N.E.2d 832, 836 (Ind. Ct. App. 2001). The purpose of terminating

       parental rights is not to punish parents, but to protect their children. Id.


[26]   When DCS seeks to involuntarily terminate a parent’s parental rights, it must

       allege and prove by clear and convincing evidence:

                (B) that one (1) of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.


                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services[.]

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 12 of 17
       Ind. Code § 31-35-2-4(b)(2)(B). Among other things, DCS must also prove by

       clear and convincing evidence that termination is in the best interests of the

       child. I.C. § 31-35-2-4(b)(2)(C).


[27]   Mother first challenges the trial court’s finding that I.C. § 31-35-2-4(b)(2)(B)(i)

       had been satisfied—i.e., that DCS had established by clear and convincing

       evidence a reasonable probability that the conditions resulting in T.B. and

       R.K.’s removal and placement outside her care will not be remedied. She

       argues that the reason for removal will be remedied once she is released from

       prison “somewhere between seven and nineteen months from the date of the

       TPR trial.” Mother’s Appellant’s Brief at 5.


[28]   In making a determination in this regard, the trial court must judge a parent’s

       fitness to care for her children at the time of the termination hearing, taking into

       consideration evidence of changed conditions. In re J.T., 742 N.E.2d 509, 512

       (Ind. Ct. App. 2001), trans. denied. The court must also evaluate the parent’s

       habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation of the child. Id. In conducting this

       inquiry, courts may consider evidence of a parent’s prior criminal history, drug

       and alcohol abuse, history of neglect, failure to provide support, and lack of

       adequate housing and employment. A.F. v. Marion Cnty. Office of Family &

       Children, 762 N.E.2d 1244, 1251 (Ind. Ct. App. 2002), trans. denied.


[29]   It is not at all clear that Mother’s release date was imminent at the time of the

       termination hearing, which concluded in November 2015. Mother testified that


       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 13 of 17
       her projected release date was June 2017 – nineteen months later – but could be

       as early as June 2016 if she earned all of the time cuts she was “working on.”

       Transcript at 82. At the final hearing, however, the record indicates that the

       DOC website reflected a projected release date in July 2018 – almost three years

       after the hearing.


[30]   In addition to ambiguity regarding Mother’s release date, the record establishes

       that she will be on probation for five years following her release. Mother does

       not have a good track record on probation, having violated multiple times in the

       past. More importantly, we observe that her extensive criminal history spans

       her adult life, both pre- and post-motherhood.2 Cf. In re G.Y., 904 N.E.2d at

       1262 (“all of Mother’s criminal history consists of offenses that were committed

       before G.Y.’s conception….After that time and for the first 20 months of his




       2
[1]        The trial court detailed that history in its order:

                In June of 2001 in Madison County Mother was charged with and later plead [sic] guilty to
                Child Exploitation, Vicarious Sexual Gratification, and Sexual misconduct with a Minor;
                Mother was to serve nine (9) months in the [DOC] with twenty-seven (27) Months suspended.
                In June of 2005 in Cass County Mother was charged with and later plead [sic] guilty to Theft.
                Mother received a suspended sentence, violated her probation and was required to execute her
                suspended time. In August of 2005 in Madison County, Mother was charged with and later
                entered a guilty plea to Battery Bodily Injury [sic] and received a suspended sentence and
                violated her probation. In January of 2006 Mother was charged with and later plead [sic] guilty
                to Battery on a Police Officer and received a suspended sentence of 365 days incarceration and
                violated her probation. In September of 2005 Mother was charged with and later plead [sic]
                guilty to Public Intoxication and served fifteen (15) days in jail on a probation violation. In July
                of 2007 in Cass County, Mother was charged with and later plead [sic] guilty to Possession of
                Cocaine or Narcotic Drug, Possession of Paraphernalia and was sentenced to 1.5 years
                incarceration. In August of 2012 Mother was charged with Dealing Meth-Manufacture;
                Possession of Reagents/precursors with Intent to Manufacture a Controlled Substance. Mother
                entered a guilty plea to [the possession charge] and was sentenced to two (2) years in the
                [DOC]. In February of 2013 Mother was charged with Dealing Methamphetamine, Possession
                of Methamphetamine and Neglect of a Dependent. Mother entered guilty plea as to all three (3)
                counts and was sentenced to [an aggregate term of fifteen years].
       Appendix at 15.

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016                         Page 14 of 17
       life, the record gives no indication that Mother was anything but a fit parent”).

       Mother committed her most serious crimes after giving birth to her children,

       and she placed them in danger by raising them in a home with active meth labs.


[31]   Mother claims that she has made strides in prison and engaged in services. The

       trial court found in this regard that Mother “has not participated in any

       programs in the [DOC] which the Court finds would be useful and helpful and

       appropriate to her in assisting her in providing a safe, suitable home for the

       children.” Appendix at 15. At first blush this finding appears heavy handed, as

       the evidence indicated that Mother did complete some services while

       incarcerated. Precisely what services, however, is not clear. Mother testified to

       a laundry list of services she had completed (i.e., a problem solving course,

       GED, a building trades program, anger management classes, and a substance

       abuse course), but she failed to provide certificates of completion for any of

       these. The CASA questioned whether Mother had completed “the right

       services that will prevent her from doing it again when she gets out, what

       caused her to be incarcerated in the first place.” Transcript at 262. Further, the

       FCM testified that there was no indication that Mother had completed

       individual therapy to address her substance-abuse and mental-health issues.3




       3
        Mother acknowledged this and indicated that the Mom’s Against Meth course that she took was “a peer
       community resource course” that had no doctor or certified licensed therapist in charge and provided no
       aftercare. Transcript at 297.

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016                 Page 15 of 17
[32]   Even if the finding that Mother failed to participate in any programs that would

       assist in providing a safe, suitable home for the children was erroneous, in light

       of Mother’s history of substance abuse, criminal convictions, continued

       incarceration, and lack of individual therapy, we conclude that the error was

       not so serious that it affected the trial court’s ultimate decision. See In re A.C.B.,

       598 N.E.2d 570, 573 (Ind. Ct. App. 1992) (affirming the termination of parental

       rights despite an erroneous finding because the error was “not of such

       magnitude that it calls into question the court’s conclusion”).


[33]   We do not doubt that Mother has a strong desire to raise her children. In this

       vein, she cooperated with DCS and attempted to better herself while in prison.

       But she has been in prison for the majority of T.B. and R.K.’s lives and will

       continue to be for some time. Moreover, she has yet to adequately address her

       substance-abuse issues, which appear to be at the root of her criminal behavior.

       In light of Mother’s extensive criminal history, including past violations of

       probation and bond, it is evident that Mother will have an uphill battle upon

       her release from prison.


[34]   The record amply supports the trial court’s conclusion that “Mother is in no

       position to care for the children and it is beyond reason for the children to have

       to wait for Mother to demonstrate an ability or willingness to meet their needs.”

       Appendix at 17. Accordingly, the court’s conclusion that there is a reasonable

       probability that the conditions resulting in T.B. and R.K.’s removal and

       continued placement outside Mother’s care will not be remedied is not clearly

       erroneous.

       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 16 of 17
[35]   Mother also makes a brief argument regarding the best interests of the children.

       Essentially, she argues that there is a benefit to the children of giving her “one

       more chance” since her sentence is “almost served.” Mother’s Appellant’s Brief at

       11. As discussed above, however, the evidence does not support her claim that

       she is almost done serving her twelve-year sentence. At the time of the final

       hearing, Mother had been incarcerated and had not seen her children for nearly

       three years and it could be another two to three years before she is released to

       probation.


[36]   Both the CASA and the FCM discussed the need for permanency and stability

       and testified that termination of Mother’s parental rights is in the best interests

       of the children. See In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009) (“the

       recommendations of the case manager and court-appointed advocate to

       terminate parental rights, in addition to evidence that the conditions resulting in

       removal will not be remedied, is sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests”). DCS sufficiently

       established that termination was in T.B. and R.K.’s best interests.


[37]   Judgment affirmed.


[38]   Bradford, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 79A05-1602-JT-354 | September 26, 2016   Page 17 of 17